
	

115 HR 5580 IH: Surveillance and Testing of Opioids to Prevent Fentanyl Deaths Act of 2018
U.S. House of Representatives
2018-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		115th CONGRESS2d Session
		H. R. 5580
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2018
			Ms. Kuster of New Hampshire (for herself, Mr. MacArthur, Mr. Jenkins of West Virginia, and Mr. Norcross) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To authorize the Secretary of Health and Human Services to conduct programs to address the usage of
			 illicit drugs, particularly fentanyl, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Surveillance and Testing of Opioids to Prevent Fentanyl Deaths Act of 2018 or the STOP Fentanyl Deaths Act of 2018. 2.Public health laboratories to detect fentanyl (a)In generalThe Secretary of Health and Human Services (in this section referred to as the Secretary) shall establish a program to award grants to Federal, State, and local agencies for the establishment or operation of public health laboratories to detect fentanyl, its analogues, and other synthetic opioids, as described in subsection (b).
 (b)StandardsThe Secretary, acting through the Assistant Secretary for Mental Health and Substance Use, and in consultation with the Director of the National Institute of Standards and Technology, shall—
 (1)develop standards for effectively handling and testing fentanyl, its analogues, and other synthetic opioids; and
 (2)include in such standards procedures for encountering new and emerging synthetic opioid formulations and reporting those findings to other Federal, State, and local public health laboratories.
 (c)LaboratoriesEach public health laboratory funded under subsection (a) shall— (1)agree to follow the standards established under subsection (b) and be capable of providing systematic and routine laboratory testing of drugs for the purposes of obtaining and disseminating public health information to Federal, State, and local public health officials, laboratories, and other entities the Secretary deems appropriate;
 (2)work with law enforcement agencies and public health authorities to develop real-time information on the purity and movement of fentanyl, its analogues, and other synthetic opioids;
 (3)assist State and local law enforcement agencies in testing seized drugs when State and local forensic laboratories request additional assistance; and
 (4)provide early warning information and advice to Federal, State, and local law enforcement agencies and public health authorities of potential significant changes in the supply of fentanyl, its analogues, and other synthetic opioids.
 (d)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $15,000,000 for each of fiscal years 2018 through 2022.
			3.Enhanced fentanyl surveillance
 (a)In generalThe Director of the Centers for Disease Control and Prevention shall enhance its drug surveillance program by—
 (1)expanding its surveillance program to include all 50 States and the territories of the United States;
 (2)increasing and accelerating the collection of data on fentanyl, its analogues, and other synthetic opioids, including related overdose data from medical examiners and drug treatment admissions; and
 (3)utilizing available and emerging information on fentanyl, its analogues, and other synthetic opioids, including—
 (A)the National Drug Early Warning System; (B)State and local public health authorities; and
 (C)Federal, State, and local public health laboratories. (b)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $10,000,000 for each of fiscal years 2018 through 2022.
			4.Pilot program for point-of-use testing of illicit drugs for dangerous contaminants
 (a)In generalThe Secretary of Health and Human Services, acting through the Assistant Secretary for Mental Health and Substance Use, in coordination with the Director of the Centers for Disease Control and Prevention, shall—
 (1)establish a pilot program through which 5 State or local agencies conduct, in 5 States, point-of-use testing of illicit drugs for dangerous contaminants;
 (2)establish metrics to evaluate the success of the pilot program in reducing drug overdose rates; and (3)based on such metrics, conduct an annual evaluation of the pilot program and submit an annual report to the Congress containing the results of such evaluation.
 (b)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $5,000,000 for each of fiscal years 2018 through 2022.
			
